DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for coronavirus OC43 and/or coronavirus 229E/NL63, does not reasonably provide enablement for “coronaviral” diseases in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification only provides support for coronavirus 229E, NL63 and OC43. “Coronaviral” would encompass more viral types than those three specifically mentioned in the specification, and no mention of the term “coronaviral” is found in the specification.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-19, 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10303846. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter substantially overlaps in scope.

Pertaining to claim 1, see claims 1, 5 and 9 (and note that it doesn’t matter if it is viral or bacterial, as the process as claimed is functionally the same and claim 9 teaches determining a viral disease)
Pertaining to claims 2-10, see claims 2-33
Pertaining to claim 11, see claims 5 and 9 (and note that it doesn’t matter if it is viral or bacterial, as the process as claimed is functionally the same and claim 9 teaches determining a viral disease)
Pertaining to claims 12-19, see claims 2-33
Pertaining to claims 27, see claim 23
Pertaining to claim 28, see claim 24
Pertaining to claims 29-31, see claims 1-33
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 


A method of analyzing a dataset, the method comprising: 
accessing by a hardware processor a dataset comprising classification groups based on expression values of a plurality of polypeptides in the blood of a subject who has an unknown disease in blood samples of multiple subjects, wherein said classification groups comprise a bacterial infection, a viral infection and a non-viral, non bacterial disease; 
analyzing by a hardware processor said classification groups to provide at least a first probabilistic classification function g(6o,61) representing the likelihood that a particular subject has a viral infection, said first classification function being a function of a first coordinate 6o and a second coordinate 61, wherein each of said coordinates is defined by a different combination of said expression values;
generating on a computer readable medium a record describing said first probabilistic classification function.

	The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
	The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. For instance, it is analogous to:

Collecting and comparing known information (Classen)
Collecting information, analyzing i, and displaying certain results of the collection and analysis (Electric Power Group}
Comparing data to determine a risk level (Perkin-Elmer)
Comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC)
Comparing new and stored information and using rules to identify options (Smartgenes)
Diagnosing an abnormal condition by performing clinical tests and thinking about the results (Grams)
Organizing information through mathematical correlations (Digitech)
Storing, gathering, and analyzing data (TDE Peiroleum}t

Claim 20 does contain “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for the following reasons.

These elements and/or steps are merely generic computer components performing generic computer functions which are well-understood, routine, and conventional in the art; as such, they do not meaningfully limit the claim to be more than just the abstract idea.

As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Dependent claims 21-26:  The limitations of these dependent claim(s) merely add details to the algorithm which forms the abstract idea, but does not contain any further “additional elements”.  Thus, the dependent claim(s) are not significantly more than the extended abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        11/17/21